951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.F. Michael KIEN, Appellant,v.UNITED STATES of America.
No. 90-5410.
United States Court of Appeals, District of Columbia Circuit.
Jan. 8, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of appellant's response to this court's October 22, 1991 order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's order filed November 13, 1989, dismissing the Director of the Office of Personnel Management;  the Secretary of Labor;  the Chairman of the Merit Systems Protection Board;  and the Chairman of the Equal Employment Opportunity Commission as defendants be affirmed, for the reasons stated therein.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.